Opinion by
Johnson, J.
At the trial it was shown that in reporting the one piece of rayon fabric numbered 12014 short, the examiner reported in excess in the same case one piece of silk fabric numbered 12014 and assessed duty not only upon the silk fabric in excess but also upon the rayon fabric not found in the case. It appeared that a salesman connected with the importer had erroneously stated in an affidavit that such rayon fabric was received. From the testimony it appeared that the goods which were short were never received by the importer. In view of the record presented, it was held that all duties taken upon the one piece of rayon fabric numbered 12014 should be refunded. The protest was sustained to this extent.